MEMORANDUM **
Nicolasa Gonzalez Morales, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s pretermission of her application for cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Gonzalez Morales’ claim of ineffective assistance of counsel by her former attorney, Herrera, because she failed to exhaust this claim before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (holding petitioner must exhaust administrative remedies by first presenting an ineffective assistance claim to the BIA).
Gonzalez Morales does not raise, and has therefore waived, any other grounds for challenging the BIA’s order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.